Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 06/13/2018 based on PCT/EP2018/065713 is acknowledged.

Applicant made the election of Group 1, directed to the embodiment in figures 1-4, with traverse, in the response dated 07/18/2022 is acknowledged.   It is noted that the traversal is moot in view that the claims under restriction/election have been amended.  All pending claims are readable in the embodiment of figs. 1-4.  
It is noted that all WITHDRAWN claims directed to other species will be allowed to rejoined at the END OF PROSECUTION.  If applicant desired to add additional claims to amend new claims directed to other non-elected species, please note that the previous Restriction/Election office action required all new or amended claims that are not readable on the elected species to be identified as “WITHDRAWN”.  

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to teach the allowing the top carry handle and the side carry handle being biased to retract into the recess.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear what comprises the mechanism allowing the top carry handle and the side carry handle being biased to retract into the recess.

Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (20080251340) in view of Mendel et al. (743537) in view of Yu (20190142123).  Huber teaches a housing defined by first  and second shell portions 2 and 3 pivotably connected together at a split line, the housing defining a major face (2+3), a rear major face, and a plurality of minor faces extending between the front and rear major faces, a split line  extending along the front and rear major faces of the housing; the housing defines opposing front  and rear panels, opposing top and bottom panels and opposing right and left  panels, a plurality of spinner wheel 5 assemblies connected to the bottom panel, a first upper corner section defined by the intersection of at least the top panel and the right panel; a first top carry handle (27) positioned at or near the first upper corner section, (a first side carry handle the retractable handle) positioned on the right panel of the housing. 
Huber meets all claimed limitations except for the a) the front and rear major faces have a width dimension greater than each of the plurality of minor faces, and b) the handle on the right panel.
Mendel teaches that it is known in the art to provide a luggage housing

    PNG
    media_image1.png
    345
    454
    media_image1.png
    Greyscale

 defining a front major face (opposite C where the luggage is open), a rear major face (C), and a plurality of minor faces extending between the front and rear major faces, wherein the front and rear major faces have a width dimension greater than each of the plurality of minor faces.   
Yu teaches that it is known in the art to provide a handle 131 on the side as the retractable handle 111. It would have been obvious to one of ordinary skill in the art to provide a handle as taught by Yu on the right side (same side as the retractable handle) as taught by Yu to provide additional handling options.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to provide storage space in each shell portion is deeper than it is wide to provide the dimension to accommodate the desired contents.

Claims 1-3, 7-11, 18, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (20190142123). Yu teaches a housing defined by first  and second shell portions 101/102 pivotably connected together at a split line (fig. 1B), the housing defining a major face, a rear major face, and a plurality of minor faces extending between the front and rear major faces, a split line  extending along the front and rear major faces of the housing; the housing defines opposing front and rear panels being wider than the side in fig. 1A, opposing top and bottom panels and opposing right and left  panels, a plurality of spinner wheel 121 assemblies connected to the bottom panel, a first upper corner section defined by the intersection of at least the top panel and the right panel; a first top carry handle (111) positioned at or near the first upper corner section and another handle 131 positioned on the right panel of the housing. 
Regarding claims 7-11, 24, and 26 note the strap in fig. 1B comprises the claimed handle and in alignment with the hinge. Also note that the straps can be attached across the hinge via the buckle as broadly set forth in claims 8-9 and the strap can be the grip portion since the handle are broad defined.
Claims 11-4, 7-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide the front and rear faces have a width dimension greater than each of the plurality of minor faces to provide the desired size and/or dimension of the luggage. 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to provide storage space in each shell portion is deeper than it is wide to provide the dimension to accommodate the desired contents. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu rejections as set forth above, and further in view of Takimoto (5647095) or Neustaedter (1074133). Yu teaches the retractable handle being inherently biased via the spring.   Yu does not teach the side carry handle biased to retract in to the recess.  It would have been obvious to one of ordinary skill in the art to provide biased handle retracted into the recess as taught by Takimoto or Neustaedter to provide the desired handle construction.
Claims 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghanizadeh et al. (6964420).  Ghanizadeh teaches a luggage with a hinge portion at 222 along a split line defining a pivot axis and a tow handle extending along the hinge, the tow handle including an extensible tube or pole extending p3roximate to the pivot axis at the rear major face.


    PNG
    media_image2.png
    459
    607
    media_image2.png
    Greyscale
  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ghanizadeh in view of Santy (8695770) or Fox (3934895). Santy teaches single and double handle are equivalents:
The handle system 120 is shown in a retracted position in FIG. 1A and in an extended position in FIG. 1C. Referring to FIG. 1C, the extendable handle system 120 may include two extendable vertical members or poles 122 having a horizontal handle portion 124 coupled between a top portion of the vertical members 122. In other embodiments, the extendable handle may have a single pole. (with emphasis) 


Fox also teaches a carting device of single handle.  it would have been obvious to one of ordinary skill in the art to provide single tow handle as taught by Santy or Fox to reduce weight and/or reduce cost.

Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733